
	
		II
		112th CONGRESS
		1st Session
		S. 21
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for himself,
			 Mrs. Feinstein, Mr. Kerry, Mr.
			 Leahy, Mr. Levin,
			 Mr. Lieberman, Mr. Rockefeller, and Mr.
			 Bingaman) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To secure the United States against cyber attack, to
		  enhance American competitiveness and create jobs in the information technology
		  industry, and to protect the identities and sensitive information of American
		  citizens and businesses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cyber Security and American Cyber
			 Competitiveness Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Malicious state,
			 terrorist, and criminal actors exploiting vulnerabilities in information and
			 communications networks and gaps in cyber security pose one of the most serious
			 and rapidly growing threats to both the national security and economy of the
			 United States.
			(2)With information
			 technology now the backbone of the United States economy, a critical element of
			 United States national security infrastructure and defense systems, the primary
			 foundation of global communications, and a key enabler of most critical
			 infrastructure, nearly every single American citizen is touched by cyberspace
			 and is threatened by cyber attacks.
			(3)Malicious actors
			 in cyberspace have already caused significant damage to the United States
			 Government, the United States economy, and United States citizens: United
			 States Government computer networks are probed millions of times each day;
			 approximately 9,000,000 Americans have their identities stolen each year; cyber
			 crime costs American businesses with 500 or more employees an average of
			 $3,800,000 per year; and intellectual property worth over $1,000,000,000,000
			 has already been stolen from American businesses.
			(4)In its 2009
			 Cyberspace Policy Review, the White House concluded, Ensuring that
			 cyberspace is sufficiently resilient and trustworthy to support United States
			 goals of economic growth, civil liberties and privacy protections, national
			 security, and the continued advancement of democratic institutions requires
			 making cybersecurity a national priority.
			(5)An effective
			 solution to the tremendous challenges of cyber security demands cooperation and
			 integration of effort across jurisdictions of multiple Federal, State, local,
			 and tribal government agencies, between the government and the private sector,
			 and with international allies, as well as increased public awareness and
			 preparedness among the American people.
			3.Sense of
			 CongressIt is the sense of
			 Congress that Congress should enact, and the President should sign, bipartisan
			 legislation to secure the United States against cyber attack, to enhance
			 American competitiveness and create jobs in the information technology
			 industry, and to protect the identities and sensitive information of American
			 citizens and businesses by—
			(1)enhancing the
			 security and resiliency of United States Government communications and
			 information networks against cyber attack by nation-states, terrorists, and
			 cyber criminals;
			(2)incentivizing the
			 private sector to quantify, assess, and mitigate cyber risks to their
			 communications and information networks;
			(3)promoting
			 investments in the American information technology sector that create and
			 maintain good, well-paying jobs in the United States and help to enhance
			 American economic competitiveness;
			(4)improving the
			 capability of the United States Government to assess cyber risks and prevent,
			 detect, and robustly respond to cyber attacks against the government and the
			 military;
			(5)improving the
			 capability of the United States Government and the private sector to assess
			 cyber risk and prevent, detect, and robustly respond to cyber attacks against
			 United States critical infrastructure;
			(6)preventing and
			 mitigating identity theft and guarding against abuses or breaches of personally
			 identifiable information;
			(7)enhancing United
			 States diplomatic capacity and international cooperation to respond to emerging
			 cyber threats, including promoting security and freedom of access for
			 communications and information networks around the world and battling global
			 cyber crime through focused diplomacy;
			(8)protecting and
			 increasing the resiliency of United States’ critical infrastructure and assets,
			 including the electric grid, military assets, the financial sector, and
			 telecommunications networks against cyber attacks and other threats and
			 vulnerabilities;
			(9)expanding tools
			 and resources for investigating and prosecuting cyber crimes in a manner that
			 respects privacy rights and civil liberties and promotes American innovation;
			 and
			(10)maintaining
			 robust protections of the privacy of American citizens and their on-line
			 activities and communications.
			
